Citation Nr: 1105548	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-24 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented with 
which to reopen a service connection claim for low back disorder, 
to include claimed as secondary to a service-connected right knee 
disability.  

2.  Whether new and material evidence has been presented with 
which to reopen a service connection claim for left knee 
disorder, to include claimed as secondary to a service-connected 
right knee disability.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right ankle disorder, 
to include claimed as secondary to a service-connected right knee 
disability.

5.  Entitlement to service connection for bilateral hip 
disorders, to include claimed as secondary to a service-connected 
right knee disability

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on ACDUTRA (active duty for training) from May 
to August 1969, and had verified active duty from September 1969 
to September 1971; as well as from May 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and March 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

The Board observes that service connection claims for low back 
and left knee disorders were initially denied in a July 1988 
rating action, which was confirmed in a December 1999 rating 
decision which was not appealed and became final.  In March 2008, 
the Veteran re-filed service connection claims for low back and 
left knee disorders, which continued to be claimed as secondary 
to a service-connected right knee disability, as were initially 
claimed.  Thus, the preliminary question of whether the 
previously denied claims should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claims on the merits, as is reflected by the 
characterization of the claims on the title page.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  

The Board also notes that additional evidence unaccompanied by a 
waiver was received subsequent to the SOC issued in June 2009.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2010).  This evidence has been considered and assists in 
conjunction with reopening the service connection claims for low 
back and left knee disorders, and with the grant of the service 
connection for tinnitus.  As such, consideration of this evidence 
without a waiver in conjunction with the aforementioned claims is 
non-prejudicial.  With respect to the service connection claims 
for right ankle and hip disorders, a review of this evidence 
reflects that it is either duplicative, unrelated to the claims 
on appeal, or to the extent that it is new, in no way directly 
relates to or impacts the adjudication of the Veteran's claims 
being addressed herein and hence is not "pertinent."  
Accordingly, the Board believes that referral to the RO of this 
evidence is not required and that a remand solely for 
consideration of this evidence is unnecessary.  38 C.F.R. 
§§ 19.37, 20.1304.

As will be further explained herein, the service connection 
claims for low back and left knee disorders are inextricably 
intertwined with the Veteran's TDIU claim.  In this regard, if 
service connection is granted for either or both conditions, and 
a disability rating assigned, this may impact whether the 
Veteran's TDIU should be considered on a schedular or 
extraschedular basis under 38 C.F.R. § 4.16(a)(b).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Accordingly, adjudication of the Veteran's 
TDIU claim is deferred pending the adjudication and disposition 
of the aforementioned service connection claims, and these 
matters are further discussed in the Remand.  



Service connection claims for hearing loss, headaches, and 
a disorder of the cervical spine (possibly requiring new 
and material evidence to reopen the later two claims) have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

Claims of entitlement to service connection for low back and left 
knee disorders are being reopened by virtue of this decision.  
The service connection claims for a low back disorder and left 
knee disorders (on the merits) as well as the TDIU claim are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A December 1999 rating decision continued the denial of 
service connection for low back and left knee disorders; the 
Veteran was notified in writing of the RO's determination and did 
not appeal it and the decision became final.

2.  Evidence added to the record since the December 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the service connection claim for a low back 
disorder.

3.  Evidence added to the record since the December 1999 rating 
decision relates to an unestablished fact necessary to 
substantiate the service connection claim for a left knee 
disorder.

4.  During service, the Veteran was exposed to acoustic trauma 
and in 1970, was involved in a motor vehicle accident causing 
head trauma and requiring hospitalization.  



5.  The evidence of record demonstrates that the Veteran's 
tinnitus is likely related to service.  

6.  A currently diagnosed right ankle disorder, manifested by 
gout, is not etiologically related to the Veteran's active 
military service (to include on a presumptive basis), nor was it 
proximately due to, the result of or chronically aggravated by a 
service-connected disorder.

7.  The evidence of record shows that the Veteran does not have a 
a current disability of either hip.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
service connection claim for a low back disorder.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) 
(2010).

2.  New and material evidence has been received to reopen a 
service connection claim for a left knee disorder.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) 
(2010).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
was incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2010). 

4.  The criteria for the grant of service connection for a right 
ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2010).

5.  The criteria for the grant of service connection for 
bilateral hip disorders have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims, the claims on appeal requiring the presentation of new 
and material evidence, and a TDIU claim, in letters dated in 
April and May 2008, and in February 2009, wherein he was advised 
of the provisions relating to the VCAA.  Specifically, the 
Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006).

The Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
service connection claims for low back and left knee disorders in 
the April and May 2008 letters, which included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning why 
the claims were previously denied.  Specifically, he was advised 
that new evidence consists of evidence in existence that has been 
submitted to the VA for the first time.  Material evidence was 
explained as evidence relating to the reason the claim was 
previously denied.  The letter further informed the Veteran that 
new and material evidence must raise a reasonable possibility of 
substantiating the claim.  The letter also described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denials of the claims.  Accordingly, 
the Board concludes that this satisfied the notice requirement 
with regard to the application to reopen the previously denied 
claims.  Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
Again this specific notification was furnished in this case 
pursuant to the April and May 2008 duty to assist letters.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service VA and private treatment records were obtained.  
Evidence and a decision from the Social Security Administration 
(SSA) is also on file.  In addition, the Veteran presented 
testimony at a travel Board hearing held in May 2010, following 
which additional evidence was added to the record.  

VA has no specific duty to conduct an examination with respect to 
the claims on appeal requiring the presentation of new and 
material evidence to reopen them, because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  See 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence).

In addition, with respect to the service connection claims for 
right ankle and hip disorders, the Board finds that a remand is 
not required and there is no duty on the part of VA to provide a 
medical examination or request a nexus opinion, because as 
discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorders claimed, 
and further substantiating evidence suggestive of a linkage 
between the aforementioned claimed conditions and his active 
service or a service-connected condition (as is the primary 
contention as to this claim).  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  Given 
these matters of record, there has been no probative evidence 
presented indicating that "the disability or symptoms may be 
associated with the claimant's active military . . . service."  
38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, the Board finds that the information and evidence 
of record, as set forth and analyzed below, contains sufficient 
competent evidence to decide the claims and that under such 
circumstances, there is no duty to provide an examination or to 
obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not specifically 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pertinent Law and Regulations - Service Connection and New and 
Material Claims

The Veteran served with the United States Navy on ACDUTRA from 
May to August 1969, and had verified active duty service from 
September 1969 to September 1971; as well as from May 1973 to 
August 1975.  His primary MOS was medical assistant/nurses aid.  
There is no indication that the Veteran served in Vietnam, nor 
does he so maintain.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2010).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including arthritis, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so determine, 
regardless of any previous determination as to the presentation 
of new and material evidence made by the RO.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that 
new and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Such evidence must also raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  Material evidence is: (1) evidence on an element where 
the claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an element 
where the appellant did not have to submit evidence until a 
decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  Kent, 20 Vet. App. at 
1.


Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).




A.	New and Material Evidence - Low Back Disorder

Service connection for a low back disorder was initially denied 
in a July 1998 rating action; the denial was confirmed in a 
December 1999 rating decision.  The Veteran was notified of this 
decision and of his appeal rights in February 2000 and did not 
appeal the decision.  The Veteran filed to reopen the claim in 
March 2008.  Subsequently, the denial of the claim was continued 
in the rating decision on appeal issued in July 2008, based on a 
finding that new and material evidence had not been presented 
with which to reopen the claim.  The most recent final decision 
on file addressing the claim is the December 1999 rating 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the December 
1999 rating decision includes STRs, which reflect that in 
November 1969 the Veteran was seen with complaints of a 1-month 
history of low back pain, assessed as low back strain.  X-ray 
films revealed evidence of spina bifida at S-1.  A record dated 
in February 1971 reflects that the Veteran reported that 
something popped in his back, causing pain from the shoulders to 
the legs, assessed as muscular strain.  A report of medical 
history dated in December 1972 reflects that the Veteran 
complained of having recurrent back pain.  In November 1973, the 
Veteran was seen with complaints of low back pain assessed as 
paravertebral muscle spasm.  Later in November 1973, he was seen 
in the emergency room for treatment of acute back sprain.  The 
August 1975 discharge examination report reflects that clinical 
evaluation of the spine was normal and that the Veteran 
complained of recurrent back pain.  The STRs also mention a right 
knee injury in service.

Upon VA examination of October 1982, there were no complaints or 
clinical findings made relating to the low back.  Service 
connection for a right knee disability was established in a 
January 1983 rating decision, effective from August 1982.  

A VA examination report of June 1998 mentioned that in 1992 
(approximately) back surgery - laminectomy at L1, had been 
performed and the Veteran reported that he had been told that the 
discs at L2 and L3 were weak.  

By rating action of July 1998, service connection for a low back 
disorder was denied based primarily on lack of evidence of any 
diagnosis of a chronic back disability, secondary to a service-
connected right knee condition.  In a December 1999 rating 
decision, the denial of the claim was continued, essentially on 
the same basis.  In addition, at that time, the RO reasoned that 
there was no evidence of back disability during service.  

Evidence on file dated subsequent to the December 1999 rating 
action includes a VA record dated in September 2000 revealing 
that the Veteran's right knee had given out which caused the 
Veteran to lose his balance and twist his back.  Acute back pain 
was diagnosed.  Private medical records reflect that the Veteran 
was seen in August 2005 with complaints of back pain.  X-ray 
films taken in August 2005 revealed minimal degenerative changes 
at L5-S1.  Evidence from the SSA indicates that the Veteran was 
determined to be disabled from February 2008, due to a primary 
diagnosis of disorders of the back (discogenic and degenerative).  
VA records show that the Veteran underwent right knee surgery for 
repair of a degenerative tear of the posterior horn of the medial 
meniscus in October 2008.  VA records reference a May 2009 MRI 
study of the lumbar spine which revealed mild to moderate 
degenerative changes throughout.  

The Veteran provided testimony a travel Board hearing held in May 
2010.  He mentioned a history of back surgery in the 1980's and 
stated that because of disabilities in the knees, he was using 
his back for activities such as lifting, resulting in pain which 
was getting worse.

Analysis

The Veteran seeks service connection for a low back disorder, 
primarily maintaining that the condition is secondary to a 
service-connected right knee disability.  

In December 1999, one of the primary bases for the disallowance 
of the Veteran's service connection claim for a low back disorder 
was lack of evidence of a clinical disability of the low back.  
The RO also reasoned that there was no showing of a nexus between 
the claimed low back disability and service or a service-
connected disorder.  As such, initially, the critical inquiry in 
this case is whether evidence has been presented establishing or 
even suggesting that the Veteran currently has a clinical 
disability of the low back.  See Kent, 20 Vet. App. at 10 
(finding that "the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis on 
which the prior claim was denied").  

The current disability requirement is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if the disability resolves prior to the adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
"Disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  See 38 
C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Evidence received since the 1999 rating action includes a report 
of private X-ray films taken in August 2005 which revealed 
minimal degenerative changes at L5-S1, as well as a May 2009 VA 
MRI study of the lumbar spine which revealed mild to moderate 
degenerative changes throughout.  As such a current clinical 
disability of the low back is now shown.  This evidence is both 
new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where 
VA has previously denied a claim because one element of service 
connection is missing, the case must be reopened when evidence 
potentially fulfilling the missing element is submitted).

The Court has recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, viewing the phrase "raises 
a reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."  Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the 
regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which "does not require new and material evidence 
as to each previously unproven element of a claim."  Id.  
Therefore, it would be illogical to require that a claimant 
submit medical nexus evidence when he has provided new and 
material evidence as to another missing element, as it would 
"force the veteran to provide medical nexus evidence to reopen 
his claim so that he could be provided with a medical nexus 
examination by VA."  Id.  In accordance with the aforementioned 
Court decision, as evidence fulfilling the element of current 
disability has now been added to the claims file, the claim must 
be reopened.  

In addition, the Board notes that contrary to findings made in 
conjunction with the  1998 and 1999 rating decisions, the STRs 
contain numerous entries relating to low back complaints and 
problems and document the Veteran's complaints of recurrent low 
back pain as shown by the 1975 separation examination report.  As 
such, in light of a history of low back surgery in the 1980's and 
current evidence of a low back disability, direct service 
incurrence is a viable theory of entitlement.  

In summary, the aforementioned additional evidence received since 
the December 1999 rating decision is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied service 
connection claim for a low back disorder and the appeal is 
granted to this limited extent.  However, as will be explained 
below in the Remand, the Board is of the opinion that further 
development is necessary before the merits of this claim can be 
addressed.

B.	New and Material Evidence - Left Knee Disorder

Service connection for a left knee disorder was initially denied 
in a July 1998 rating action; the denial was confirmed in a 
December 1999 rating decision,  The Veteran was notified of this 
decision and of his appeal rights in February 2000 and did not 
appeal the decision.  The Veteran filed to reopen the claim in 
March 2008.  Subsequently, the denial of the claim was continued 
in the rating decision on appeal issued in July 2008, based on a 
finding that new and material evidence had not been presented 
with which to reopen the claim.  The most recent final decision 
on file addressing the claim is the December 1999 rating 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence on file and considered at the time of the December 
1999 rating decision includes STRs which do not include any 
mention of complaints, clinical findings or a diagnosis relating 
to the left knee.  The STRs mention a right knee injury in 
service.  February 1974 and February 1975 examination reports 
reflect that clinical evaluation of the lower extremities was 
normal.  The August 1975 discharge examination report shows that 
there was no documented clinical assessment of the lower 
extremities and that the Veteran denied having problems with 
trick or locked knee.  

Upon VA examination of October 1982, the Veteran complained of 
persistent right knee pain; there were no complaints or clinical 
findings made relating to the left knee.  Service connection for 
a right knee disability was established in a January 1983 rating 
decision, effective from August 1982.  

A VA examination was conducted in June 1998, primarily to 
evaluate the service-connected right knee disability.  At that 
time, examination revealed full range of motion of both knees 
from 0 to 140 degrees, and no evidence of instability.  X-ray 
films of the left knee were entirely normal, with no evidence of 
degenerative joint disease.  It was also noted that there was no 
evidence of anything wrong with the patella.  Bilateral normal 
knees were diagnosed with some indication of abnormality of the 
right patella, of either congenital or traumatic origin.  

By rating action of July 1998, service connection for a left knee 
disorder was denied based primarily on lack of evidence of any 
diagnosis of a left knee disorder, and consequently lack of 
evidence that a claimed left knee disorder was etiologically 
related to a service-connected right knee disability.  In a 
December 1999 rating decision, the denial of the claim was 
continued, essentially on the same basis.  

Evidence on file dated subsequent to the December 1999 rating 
action includes a VA examination report of March 2000, at which 
time the Veteran complained of bilateral knee pain and 
impairment.  X-ray films revealed degenerative disease, 
especially of the patellofemoral joint of the left knee.  A VA 
orthopedic note of March 2002 reflects that a CT scan revealed 
significant subluxation of both patellas with increasing flexion 
as well as significant arthritic changes of the patellafemoral 
joint, right worse than left.  Private X-ray films of the left 
knee taken in August 2004 revealed mild degenerative changes.  A 
VA record dated in November 2008 indicates that the Veteran was 
5-weeks post right knee arthroscopy.  He also complained of left 
knee pain and buckling, occurring 1 to 3 times a week.  A VA 
January 2009 rheumatology note indicated that there was a 
meniscal tear of the left knee and that the Veteran was 
contemplating having surgery.  

The Veteran provided testimony a travel Board hearing held in May 
2010.  He indicated that the service-connected right knee 
disability resulted in additional strain on the left knee, 
resulting in the claimed disability of the left knee.  

Analysis

The Veteran seeks service connection for a left knee disorder, 
primarily maintaining that the condition is secondary to a 
service-connected right knee disability.  

In December 1999, one of the primary bases for the disallowance 
of the Veteran's service connection claim for a left knee 
disorder was lack of evidence of a clinical disability.  The RO 
also reasoned that consequently, there was no showing of a nexus 
between the claimed left knee disorder and a service-connected 
right knee disorder.  As such, initially, the critical inquiry in 
this case is whether evidence has been presented establishing or 
even suggesting that the Veteran currently has a clinical 
disability of the left knee.  See Kent, 20 Vet. App. at 10 
(finding that "the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis on 
which the prior claim was denied").  

The current disability requirement is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if the disability resolves prior to the adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
"Disability" means impairment in earning capacity resulting from 
diseases and injuries and their residual conditions.  See 38 
C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Evidence received since the 1999 rating action includes: VA X-ray 
films of March 2000 which revealed degenerative disease of the 
patellofemoral joint of the left knee; results of a March 2002 VA 
CT scan which revealed significant subluxation of both patellas 
with increasing flexion as well as significant arthritic changes 
of the patellafemoral joint, right worse than left; private X-ray 
films of the left knee taken in August 2004 which revealed mild 
degenerative changes; and a VA January 2009 rheumatology note 
indicating that there was a meniscal tear of the left knee.  As 
such current clinical diagnoses of the left knee are now shown.  
This evidence is both new and material.  Molloy v. Brown, 9 Vet. 
App. 513 (1996) (where VA has previously denied a claim because 
one element of service connection is missing, the case must be 
reopened when evidence potentially fulfilling the missing element 
is submitted).

The Court has recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, viewing the phrase "raises 
a reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."  Shade v. 
Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the 
regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which "does not require new and material evidence 
as to each previously unproven element of a claim."  Id.  
Therefore, it would be illogical to require that a claimant 
submit medical nexus evidence when he has provided new and 
material evidence as to another missing element, as it would 
"force the veteran to provide medical nexus evidence to reopen 
his claim so that he could be provided with a medical nexus 
examination by VA."  Id.  In accordance with the aforementioned 
Court decision, as evidence fulfilling the element of current 
disability has now been added to the claims file, the case must 
be reopened.  

In addition, the Board notes that new evidence submitted 
subsequent to the 1999 rating decision includes a VA record of 
November 2008 indicating that the Veteran was 5-weeks post right 
knee arthroscopy and that he complained of left knee pain and 
buckling, occurring 1 to 3 times a week.  In light of the 
Veteran's contentions to the effect that his left knee disability 
is secondary to a service-connected right knee disability, such 
evidence provides a plausible basis upon which to undertake 
additional development as to this matter.  

In summary, the aforementioned additional evidence received since 
the December 1999 rating decision is new, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that new and material evidence has 
been presented to reopen the Veteran's previously denied service 
connection claim for a left knee disorder and the appeal is 
granted to this limited extent.  However, as will be explained 
below in the Remand, the Board is of the opinion that further 
development is necessary before the merits of this claim can be 
addressed.

C.	 Service Connection - Tinnitus

The Veteran's service connection claim for tinnitus was filed in 
March 2008.

The Veteran's STRs are negative for complaints or findings of 
tinnitus.  The STRs do show that the Veteran was involved in 
automobile accident, following which he was unconscious and 
subsequently hospitalized and observed for a 6-week period in 
June and July 1970.  The hospitalization report indicated that 
Veteran complained of continuing headaches involving the left 
side of the head; although neurological evaluation was normal.  
The discharge diagnoses included post-concussion headaches.  The 
August 1975 separation examination report reflects that clinical 
evaluation of the ears was normal, as was a neurological 
evaluation.  On separation, the Veteran denied having dizziness, 
headaches or ear trouble, but acknowledged having a head injury 
and concussion.

Upon VA examination of October 1982, there were no complaints or 
clinical findings made relating to tinnitus.  

VA records dated in August 2008 reference that the Veteran's 
medical history included tinnitus.  A January 2010 record 
indicates that the Veteran suffers from disabling tinnitus and 
was referred to audiology. 

The Veteran underwent a VA audiology evaluation in February 2010.  
He complained of hearing loss, and loud, constant, bilateral 
tinnitus.  The Veteran indicated that tinnitus had its onset 
following a motor vehicle accident which occurred in service in 
1970, following which he was hospitalized for several weeks.  He 
also gave a history of acoustic trauma while serving in the 
United States Navy, during which time he trained with weapons and 
supervised on the firing range.  No occupational or recreational 
noise exposure was reported.  The Veteran also indicated that he 
suffered from symptoms of dizziness which had started a few years 
previous to the evaluation.  Evidence of bilateral hearing loss 
and subjective tinnitus was shown.  When seen in April 2010, 
assessments of dizziness, loss of balance and worsening tinnitus 
were made. 

A May 2010 VA record indicates that an MRI study revealed no 
intracranial pathology.  It was noted that the Veteran continued 
to have tinnitus and disequilibrium. 

The Veteran testified at a travel Board hearing held in May 2010.  
He described an automobile accident in which he was involved in 
1970 during service which resulted in a concussion and required 
hospitalization for several weeks.  He indicated that tinnitus 
started shortly after than accident and continued thereafter.  
The Veteran mentioned that he had recently been seen by VA 
audiology and had been told that his tinnitus was related to the 
in-service accident, but did not believe that this information 
had been documented in the medical records.  

Analysis

The Veteran seeks service connection for tinnitus, primarily 
maintaining that this condition is attributable to a motor 
vehicle sustained during service, following which he sustained a 
head injury and was unconscious, requiring hospitalization for 
several weeks.  

Regarding the Veteran's claim for tinnitus, he does carry a 
current diagnosis of this condition according to VA records dated 
from 2008 to 2010.  Tinnitus has been defined as "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  See 
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  
See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004). 

The Board also observes that the Veteran was in fact hospitalized 
for several weeks in June and July 1970, following a car 
accident.  Records relating to that hospitalization reflect that 
the Veteran sustained head trauma and was unconscious following 
the accident; and that following hospitalization and treatment 
the discharge diagnoses included post-concussion headaches.  
Subsequently, in 2010, VA clinicians recorded and apparently 
accepted the aforementioned medical history provided by the 
Veteran, relating to the onset of his tinnitus, and have been 
treating his tinnitus symptomatology.  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the 
Court held that tinnitus is a condition which is capable of lay 
observation.  In this regard, although tinnitus was not mentioned 
in the STRs or documented in post-service evidence until 2008, 
the Veteran has provided statements and testimony to the effect 
that he has suffered from tinnitus chronically and continuously 
since the 1970 accident in service.  He has also attested to 
experiencing significant acoustic trauma during service.  The 
Board has no reason to question the credibility of the Veteran's 
statements in this case, particularly in light of the 
manifestations associated with his in-service accident, which 
include head trauma.  In addition, the Board notes that tinnitus 
is subjective, and the kind of condition to which lay testimony 
is competent.  See also Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  

Essentially, while the Board could undertake further development 
to clarify whether the Veteran has tinnitus which is related to 
his active service, in this case such development would not be 
necessary.  In fact, to do so in this case would arguably serve 
the purpose of obtaining negative evidence.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not 
order additional development for the sole purpose of obtaining 
evidence unfavorable to a claimant).  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

In this matter, the Veteran has current diagnosis tinnitus.  He 
has also reported experiencing significant service-related 
acoustic trauma during service, as well as having sustained head 
trauma requiring several weeks of hospitalization following a 
well-documented accident in service.  He has implicated both 
events as productive of chronic tinnitus in and since service.  
Therefore, the Board is of the opinion that a state of relative 
equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for 
tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

D.	  Service Connection - Right Ankle Disorder

The STRs are entirely negative for any right ankle injury or for 
any complaints, clinical findings or diagnosis relating to the 
right ankle.  February 1974 and February 1975 examination reports 
reflect that clinical evaluation of the lower extremities was 
normal.  The August 1975 discharge examination report shows that 
there was no documented clinical assessment of the lower 
extremities and that the Veteran denied having problems with 
arthritis, rheumatism or bursitis, or bone/joint deformity.

Upon VA examination of October 1982, there were no complaints or 
clinical findings made relating to the right ankle.  Service 
connection for a right knee disability was established in a 
January 1983 rating decision, effective from August 1982.  Upon 
VA examination of June 1998, there were no complaints or clinical 
findings made relating to the right ankle

VA records include an October 2001 entry documenting the 
Veteran's complaints of intermittent swelling and pain of the 
right foot radiating to the knee.  The Veteran denied having any 
injury.  It was noted that he had been seen in September 2001 at 
which point it was thought that the Veteran might have gout.  VA 
records dated from 2001 forward, reflect that it was ultimately 
determined that the Veteran did have gout affecting the right 
ankle.  

A private medical record dated in February 2006 indicates that 
the Veteran was seen with complaints of a 2-day history of right 
ankle pain.  Right ankle gout was assessed and it was noted that 
the Veteran's last episode of gout was 3 years previously.  

VA records show that the Veteran was seen by urgent care in March 
2008, at which time he complained of right ankle pain and gave a 
history of twisting his ankle 2 weeks previously.  X-ray films 
were negative, right ankle sprain was assessed, and crutches were 
issued.  In June 2008, he was seen for complaints of a tender 
spot on the right foot.  In January 2009, the Veteran was seen 
for right knee swelling; at that time, a history of infrequent 
attacks of gout was noted.  

Evidence from the SSA indicates that the Veteran was determined 
to be disabled from February 2008, due to a primary diagnosis of 
disorders of the back (discogenic and degenerative), and a 
secondary diagnosis of disorders if the muscle, ligament and 
fascia.  

The Veteran provided testimony a travel Board hearing held in May 
2010.  He provided general statements to the effect that his 
claimed right ankle disorder was secondary to a service-connected 
right knee disability, and indicated that he was trying to obtain 
additional evidence to be associated with the file, relating to 
this issue. 

Analysis

The Veteran seeks service connection for a right ankle disorder, 
primarily maintaining that the condition is secondary to a 
service-connected right knee disability.

The Veteran has not contended, and the evidence does not suggest, 
that a right ankle disorder had its onset during or as a result 
of service, or that this condition has chronically existed since 
service.  Evidence reflects that a right ankle disorder did not 
manifest until approximately 2001, many years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Moreover, there is no 
indication, to include by the Veteran's self-report/testimony, of 
chronicity in service, or post-service continuity of symptoms 
since service.  38 C.F.R. §§ 3.303(b) and 3.306; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Therefore, the Board will not 
further discuss direct service connection.  Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).

In order to establish service connection on a secondary basis, 
there must be evidence of a current disability; evidence of a 
service-connected disability; and evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995).

The record unquestionably contains a diagnosis of a right ankle 
disorder, diagnosed as gout in 2001.  Accordingly, evidence of 
the currently claimed disability is shown.

The remaining question is whether or not a currently manifested 
right ankle disability was incurred secondary to a service-
connected right knee disability disorder.  In this regard, the 
clinical evidence on file is entirely negative for any 
information or opinion which establishes or even suggests that 
such a secondary relationship exists.  With respect to the lay 
evidence on file, while the Veteran is certainly competent to 
relate his symptomatology, there is no evidence that he possesses 
the requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation, particularly on a secondary 
basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  As such, 
lay accounts and testimony provided by the Veteran as to etiology 
of his claimed right ankle disorder are of no probative value, 
nor does the medical evidence of record even suggest a 
relationship between a currently manifested right ankle disorder 
and a service-connected knee disability.  See Davidson v. 
Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative medical 
evidence is against a finding that the Veteran's claimed right 
ankle disorder is related to service or a service-connected 
disorder, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Although the Veteran is entitled 
to the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought 
on appeal is therefore denied.

E.	 Service Connection - Bilateral Hip Disorders

The Veteran's service connection claim for bilateral hip 
disorders was filed in March 2008.

The STRs are entirely negative for any complaints, clinical 
findings or diagnosis relating to either hip.  February 1974 and 
February 1975 examination reports reflect that clinical 
evaluation of the lower extremities was normal.  The August 1975 
discharge examination report shows that there was no documented 
clinical assessment of the lower extremities and that the Veteran 
denied having problems with arthritis, rheumatism or bursitis.  

Upon VA examination of October 1982, there were no complaints or 
clinical findings made relating to the hips.  Service connection 
for a right knee disability was established in a January 1983 
rating decision, effective from August 1982.  Upon VA 
examinations of June 1988 and March 2000, there were no 
complaints or clinical findings made relating to the hips

Private medical records reflect that the Veteran was seen in 
August 2005 with complaints of back pain.  X-ray films taken in 
August 2005 revealed minimal degenerative changes at L5-S1.  X-
ray films of the right hip were negative.

Evidence from the Social Security Administration (SSA) indicates 
that the Veteran was determined to be disabled from February 
2008, due to a primary diagnosis of disorders of the back 
(discogenic and degenerative).  The SSA records do not mention 
any hip disability.

The Veteran provided testimony a travel Board hearing held in May 
2010.  He indicated that due to a right knee disability, his gait 
was adversely affected and he could not walk right.  He stated 
that he had significant hip pain and could not sit for long 
periods.  

Analysis

The Veteran seeks service connection for bilateral hip disorders, 
primarily maintaining that the condition is secondary to a 
service-connected right knee disability.  

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In order to establish 
service connection on a secondary basis, there must be evidence 
of a current disability; evidence of a service-connected 
disability; and evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

Regardless of the theory of entitlement raised, the evidence on 
file does not contain any current diagnosis of a hip disorder. 
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for bilateral hip 
disorders was filed in March 2008; there was no evidence of a 
clinical disability/diagnosis of a hip disorder on file at that 
time (resolved or unresolved) nor has such been presented at any 
time subsequently since the claim has been pending.  Post service 
VA and private medical records, as well as VA examination reports 
are negative for any clinical findings or diagnosis of a 
disability of either hip.  Significantly, X-ray films of the 
right hip taken in 2005 were entirely negative.  Therefore, in 
the absence of evidence of current disability or a current 
diagnosis relating to either hip, service connection is not 
warranted under any potentially applicable theory of entitlement.  
See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

The Board acknowledges the Veteran's complaints of experiencing 
pain in the hips.  To the extent that the Veteran currently has 
hip pain, this in and of itself is not a disorder for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Essentially, the evidence of record simply does not show 
any clinical pathology underlying the claimed hip pain.  

The Board has considered the Veteran's lay statements made during 
the 2010 hearing to the effect that he has a hip disability, as 
manifested by gait abnormality.  While the Veteran is generally 
considered competent to report symptoms; a lay person such as the 
Veteran is not competent to offer an opinion on complex medical 
questions, such as rendering a diagnosis or offering an opinion 
as to the underlying etiology of his symptoms; essentially it is 
beyond the Veteran's competency to diagnose himself with a hip 
disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining that a veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  In this regard, the Board notes that the Veteran 
does not have the expertise to clinically determine that his 
reported gait abnormality is attributable to his claimed hip 
disorders, particularly in light of the fact that he also has a 
service-connected right knee disability, as well as diagnosed 
disorders of the left knee and low back.  

For the reasons and bases set forth above, the service connection 
claim for bilateral hip disorders must be denied.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2010).


ORDER

New and material evidence having been received to reopen the 
service connection claim for a low back disorder, the claim is 
granted to this extent.  

New and material evidence having been received to reopen the 
service connection claim for a left knee disorder, the claim is 
granted to this extent.  

Entitlement to service connection for tinnitus is granted subject 
to the laws and regulations governing monetary awards.

Entitlement to service connection for a right ankle disorder is 
denied.

Entitlement to service connection for bilateral hip disorders is 
denied.




							[Continued on next Page]
REMAND

In conjunction with the reopened claims seeking service 
connection for low back and left knee disorders, the Board finds 
that further development is necessary.  Additionally, the claim 
for TDIU is inextricably intertwined with the pending service 
connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if one 
claim could have significant impact on the other).  Therefore, a 
decision on the TDIU issue is deferred pending the adjudication 
of these claims.

Having reopened the service connection claims for low back and 
left knee disorders does not end the Board's inquiry.  Rather, it 
places upon VA the duty to assist the appellant in the 
development of the merits of the claim by obtaining relevant 
records which could possibly substantiate the claim and 
conducting appropriate medical inquiry.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, 
(Fed. Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that 
unless the veteran has submitted new and material evidence 
warranting the reopening of his claim, the duty to assist does 
not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).

Evidence on file indicates that the Veteran currently suffers 
from both low back and left knee disabilities.  Both conditions 
are primarily claimed as secondary to a service-connected right 
knee disability; in the alternative, the claims are also raised 
under the theory of direct service incurrence.  In this regard, 
the Board notes that establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.

Fulfillment of VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion where it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).  VA examinations have 
not yet been furnished in conjunction with the service connection 
claims for low back and left knee disorders, but are warranted in 
this case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence (not already on file) 
relevant to his service connection claims 
for low back and left knee disorders and 
his TDIU claim.  The RO shall request and 
associate with the file VA medical records 
relating to the low back and left knee 
dated from May 2010, forward.  

2.  The RO/AMC shall schedule the Veteran 
for a VA examinations in conjunction with 
the service connection claims for low back 
and left knee disorders.  The claims file, 
to include a complete copy of this remand, 
shall be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner shall 
annotate the report to reflect that review 
of the claims file and/or medical records 
was undertaken.  Recordation of the 
Veteran's lay history and symptomatology as 
pertains to the claimed low back and left 
knee disorders should be documented.  All 
appropriate tests or studies shall be 
accomplished, and all clinical findings 
shall be reported in detail.  The 
examiner's report shall also address the 
following matters:

a.  The examiner shall determine whether a 
current disability of the low back and left 
knee (to include arthritis ) is shown, and 
identify any such disability by diagnosis.  
Should no disability be found, the examiner 
should make this specifically make such a 
finding.  

b.  The examiner shall provide an opinion 
as to whether it is at least as likely as 
not that any currently manifested low back 
and left knee disorder is causally related 
to the Veteran's period of ACDUTRA from May 
to August 1969, and/or verified active 
service periods extending from September 
1969 to September 1971; and/or from May 
1973 to August 1975 (to include 
documentation of low back complaints noted 
during service), or in the case of 
arthritis was manifested during the first 
post-service year.  

c.  The provider is also asked to address 
the question of whether it is at least as 
likely as not that the Veteran's currently 
claimed low back or left knee disorders are 
causally related to or have been 
chronically aggravated by a service-
connected right knee disorder.  

If it is found that the service-connected 
disability right knee disorder aggravates 
(i.e., permanently worsens) either or both 
the low back/ left knee disorder, the 
examiner should identify the percentage of 
disability which is attributable to the 
aggravation.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions, 
including a complete discussion of the 
facts and medical principles involved shall 
be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
adjudication of the claims.

4.  Then readjudicate the Veteran's service 
connection claims for low back and left 
knee disorders, with application of all 
appropriate laws and regulations and to 
include consideration of service connection 
on direct, presumptive and secondary bases, 
as well as consideration of evidence added 
to the file subsequent to the June 2009 
SOC.  Thereafter, the Veteran's TDIU claim 
should be adjudicated, to include 
consideration of evidence added to the file 
subsequent to the May 2009 SOC.  If a 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


